Citation Nr: 1742503	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  14-02 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for ischemic heart disease, diagnosed as coronary artery disease.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran initially requested a Travel Board Hearing. However, in February 2104, the Veteran withdrew his request for a hearing. Thus, the hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d).

The Board remanded this matter in May 2016 for additional development. In consideration of the appeal, the Board is satisfied there was substantial compliance with the remand directives and will proceed with review. Stegall v. West, 11 Vet. App. 268 (1998).

A Supplemental Statement of the Case (SSOC), issued by the RO in December 2016, continued to deny an initial rating in excess of 60 percent for ischemic heart disease.

A December 2016 rating decision granted TDIU. Because the Veteran was granted the benefit he sought in regard to his TDIU claim, this claim is no longer on appeal. See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDING OF FACT

The Veteran's coronary artery disease is manifested by a workload of greater than 3 metabolic equivalents (METs) but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope and left ventricular dysfunction with an ejection fraction of no less than 60 percent.






CONCLUSION OF LAW

The requirements for an initial rating in excess of 60 percent for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Additionally, the Board finds there has been substantial compliance with its May 2016  remand directives. The Veteran was provided the opportunity to submit additional private treatment records, VA records from October 2015 to the present were associated with the claims file, and in December 2016 an SSOC continued to deny a rating in excess of 60 percent for ischemic heart disease. 

Based on the foregoing, the Board finds the RO substantially complied with the mandates of the remand, and no further remand is necessary. Stegall, 11 Vet. App. at 268. Therefore, the Board will proceed to review and decide the claim based on the evidence of record.

II. Increased Rating - Ischemic Heart Disease

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire appeal period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999). While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established an increase in the disability rating is at issue, it is the present level of disability that is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Coronary artery disease is rated based on criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7005.

Under the criteria, a 60 percent rating is assigned for documented coronary artery disease resulting in more than one episode of acute congestive heart failure in the past year, or; if a workload of greater than 3 METs but not greater than 5 METs results in dyspnea (shortness of breath), fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005.

A 100 percent rating is assigned for documented coronary artery disease resulting in chronic congestive heart failure, or; if a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; if there is left ventricular dysfunction with an ejection fraction less than 30 percent. 38 C.F.R. § 4.104, Diagnostic Code 7005. 

For rating diseases of the heart, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen intake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for rating, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, note 2.

In May 2011, a disability questionnaire completed by a private physician was submitted by the Veteran. This disability questionnaire diagnosed the Veteran with coronary artery disease, with an initial diagnosis in August 2010, and indicated that the Veteran had an ejection fraction of 75 percent, and the level of METs was normal.

Another private disability questionnaire was submitted in April 2011. This questionnaire indicated a METs level between 3 and 5. A more specific METs level could not be provided as no stress test was completed. The Veteran's ejection fraction was noted to be 78 percent.

In July 2011, a treadmill stress test was completed shortly before a VA examination. The results of the stress test indicated a workload of 4.6 METs, with treadmill time being significantly reduced due to shortness of breath. The VA examiner indicated the Veteran had ischemic heart disease, diagnosed as coronary artery disease with a stent. It was noted that the Veteran takes continuous medication, and an ejection fraction of 78 percent was reported.

In August 2015, prior to a left heart catheterization and coronary angiography, an ejection fraction of 60 percent was noted, and when the Veteran was sent home after the completion of the procedure, the Veteran's ejection fraction had improved to 66 percent. 

Following a Board remand in May 2016, another VA examination was completed in May 2016. At this examination, the examiner diagnosed the Veteran with coronary artery disease with a myocardial infarction and stent placement in July 2010. The examiner indicated that an exercise stress test could not be completed, but based on an interview, the examiner estimated the Veteran had a workload of 5 METs, and the ejection fraction was noted to be between 60 and 65 percent. The examiner noted the Veteran did have dyspnea on exertion and poor physical endurance and opined that the Veteran's ejection fraction provided more objective evidence of the Veteran's cardiac function.

Based on a review of the file, the Board finds the Veteran does not meet the criteria required for a 100 percent rating. The evidence of record does not include evidence of a workload of less than 3 METs or an ejection fraction under 30 percent as required by 38 C.F.R. § 4.104, Diagnostic Code 7005 for a 100 percent rating.


ORDER

Entitlement to an initial rating in excess of 60 percent for ischemic heart disease is denied.



____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


